DREW, Justice
(dissenting).
The evidence in this case relied upon to establish causal relationship is wholly insufficient to meet the standards required by the law in compensation cases. While claimant is not required to prove his case by preponderance of the evidence, this Court has for more than 40 years un-deviatingly held that recovery cannot be had on evidence which is purely speculative and conjectural. This is particularly true of medical testimony.1
In my judgment the Full Commission was eminently correct in its disposition of the cause and its actions should be approved.

. 35 Fla.Jur. Workmen’s Compensation § 236 (1961); Arkin Const. Co. v. Simpkins, 99 So.2d 557 (Fla.1957).